The verdict of the jury as incorporated in the judgment of the court is in proper form, assessing separately the alternate value of each article of property sued for, and the failure of the judgment to follow the verdict in respect to the ascertainment of the alternate value separately of each of the articles of property is an error which may be corrected from the data afforded by the record, and this will be done. Code 1907, § 2890; Jean v. Sandiford, 39 Ala. 317; Kyle v. Caravello, 103 Ala. 150, 15 So. 527; Reynolds v. Cox,108 Ala. 276, 19 So. 395.
The appeal bond to the justice court is conditioned substantially in compliance with the statute, and authorizes the rendition of the judgment against the sureties thereon. The judgment will be corrected so as to assess separately the value of each article of property sued for, and recovered by the plaintiff, and as corrected will be affirmed.
Judgment corrected and affirmed.